AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl



                                        UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of,America                              JUDGMENT IN A CRIMINAL CASE
                                        v.                                 (For Offenses Committed On or After November 1, 1987)


                      Erik Martinez-Santiago                               Case Number: 3:19-mj-24356

                                                                           Daniel Casillas
                                                                           Defendant's Attorm Iv


REGISTRATION NO. 9141 6298
                                                                                                          FILED
THE DEFENDANT:                                                                                            NOV 1 4 2019
 IZl pleaded guilty to count( s) I of Complaint
                                                                                                      , u.;:,. ~•~ 1 RICT COURT
 D was found guilty to count( s)                                                              SOUTHERN DISTRICT OF CAU•on.,, •
                                                                                             'Dl
       after a pleii of not guilty.                                                                                        DEPUTY
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                     Nature of Offense                                                        Count Number(s)
8:1325                              ILLEGAL ENTRY (Misdemeanor)                                              I

 •     The defendant has been found not guilty on count(s) - - - - - - - - - ' - - - - - - - - - - - - -
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                         .·     2{:TIME SERVED                           • ________ days
    IZl Assessment: $10 WAIVED IZl Fine: WAIVED
    IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
,the defendant' S possession at the time of arrest upon their deportation. or remov/lll. . . I .
1;\f,                                                        .       .     )v\lIr. \ ·\\) '·(I· j(\V\'1
                                                                                                                  i:!ro C -
                                                                                                                             •
                                                                                                                                   r
                                                                                                                               IO y(" S
  CI,/ Court ref;qmm~,nds1def,.nclant be deported/removed with relative,'                                            charged m  case
                 I'' I iV\..)   d   '!'~"?''..J
                                    1


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, November 14, 2019
                                                                         Date of Imposition of Sentence


Rece1ve
               \ l i\✓ \)L ( --::·1
    · d ,_.,,,,"
         · -/
              DUSM                      •-✓
                                              /
                                                                         Htdi.il::~OCK
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                   3: 19-mj-24356
